Case: 16-10103   Date Filed: 05/27/2016   Page: 1 of 3


                                                        [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-10103
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:14-cv-03340-TWT


ROBERT BRINSON,

                                                           Plaintiff-Appellant,

                                 versus

NORMAN LARSEN,
ROBERT SUMME,
GEORGE MILLER,

                                                        Defendants-Appellees.
                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                              (May 27, 2016)

Before HULL, MARCUS, and WILSON, Circuit Judges.

PER CURIAM:
              Case: 16-10103     Date Filed: 05/27/2016    Page: 2 of 3


      The plaintiff, Robert Brinson, appeals the district court’s denial of his

motion for partial summary judgment and grant of the defendants’ motion for

summary judgment. The district court found that DeKalb County police officers

Norman Larsen, Robert Summe, and George Miller were entitled to (1) qualified

immunity for Brinson’s Fourth Amendment claim, and (2) official immunity for

Brinson’s false imprisonment claim under Georgia law. We affirm.

      We review the district court’s grant of summary judgment based on qualified

immunity de novo. See Case v. Eslinger, 555 F.3d 1317, 1324–25 (11th Cir.

2009). After stopping Brinson for speeding, the officers held him for less than an

hour and searched his car with a canine. Brinson asserts that this detainment and

search violated his Fourth Amendment rights. However, even construing the

evidence in the light most favorable to Brinson, the officers did not violate clearly

established law. See id.; Jackson v. Sauls, 206 F.3d 1156, 1164–65 (11th Cir.

2000). Considering the “totality of the circumstances” surrounding the stop,

including Brinson’s behavior and responses to questions, details related to his car,

and the location of the stop, the officers had an “arguable reasonable suspicion” of

“criminal activity.” See United States v. Boyce, 351 F.3d 1102, 1106–07 (11th Cir.

2003) (internal quotation marks omitted); Jackson, 206 F.3d at 1165–66 (11th Cir.

2000) (internal quotation marks omitted). Moreover, Brinson cites no relevant

authority to establish that—under the circumstances presented—the length of the


                                          2
                 Case: 16-10103         Date Filed: 05/27/2016        Page: 3 of 3


detainment violated clearly established law. See Hoyt v. Cooks, 672 F.3d 972, 977

(11th Cir. 2012) (“In determining whether a right is clearly established, we look to

the precedent of the Supreme Court of the United States, of this Court, and of the

relevant state’s highest court.”).1

       Based on the foregoing reasons, the decision of the district court is

       AFFIRMED.




       1
          The officers are also entitled to official immunity on Brinson’s state law claim because
Brinson failed to state a sufficient argument in his initial brief on appeal as to why the officers
acted with actual malice or intent to injure. See United States v. Thomas, No. 14-14680, slip op.
at 17–18 n.5 (11th Cir. Apr. 1, 2016); United States v. Levy, 379 F.3d 1241, 1244 (11th Cir.
2004) (per curiam) (We “refuse[] to consider issues raised for the first time in an appellant’s
reply brief.”); Roper v. Greenway, 751 S.E.2d 351, 352 (Ga. 2013) (“[C]ounty law enforcement
officers . . . may be personally liable if they . . act with actual malice or an intent to injure when
performing a discretionary act.”).
                                                  3